872 F.2d 420Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell Edward WILLIAMS, Plaintiff-Appellant,v.Officer MASSEY, Officer Woodale, Officer Jones, Defendants-Appellees.
No. 88-6786.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1989.Decided March 22, 1989.

Russell Edward Williams, appellant pro se.
Gordon Claiborne Woodruff, Harron, O'Hale, Whittington & Woodruff, Pa, William Ross Britt, for appellees.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Russell Edward Williams appeals from the district court order, entered pursuant to a jury verdict, denying him relief under 42 U.S.C. Sec. 1983.  Our review of the record discloses that this appeal is without merit.  Williams has failed to show that the jury's verdict was not supported by substantial evidence or that he was prejudiced by any of the trial errors he alleges.  Accordingly, we affirm the order of the district court.  We deny Williams' request for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court.


2
AFFIRMED.